Farmer, J.
Where in executory proceedings against mortgaged propert.y, the notice of the order is served on the wife of the mortgagor, who has purchased the propert}', and she and her husband appeal from the order of seizure and sale, and the husband dies before the appeal is heard, the case will not be dismissed, nor is it necessary to revive the suit against the representatives of the husband, as he was not a necessary party to the appeal.
2. Where a mortgage contains the pact de non alienando, only three days’ notice to the third possessor is required.
3. That the order of seizure and sale is vague and indefinite is no good ground for appeal.
4. When the act of mortgage contains no description of the note to secure which it is given, does not state when said note falls due, nor what rate of interest it draws, but a note for the amount specified by the mortgage with eight per cent, interest from date and due ninety days after date, duly paraphed, is presented with the mortgage to the judge, held : There is no discrepancy between the act of mortgage and the note — because the mortgage does not describe the note at all, and as the judgment appealed from does not grant any interest, but simply renders the mortgage executory, it is affirmed.